FILED
                                                                         United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                              Tenth Circuit

                                      TENTH CIRCUIT                            October 29, 2013

                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

              Plaintiff - Appellee.

v.                                                           No. 13-3040
                                                   (D.C. No. 2:12-CR-20006-KHV-1)
OSCAR CALVIN, III,                                             (D. Kan.)

              Defendant - Appellant.




                              ORDER AND JUDGMENT*


Before HARTZ, O'BRIEN, and GORSUCH, Circuit Judges.


       Oscar Calvin, III pled guilty to being a felon in possession of a firearm. He did so

under a conditional plea agreement permitting him to appeal from the denial of his

pretrial motions to suppress evidence and to dismiss the charges for alleged violations of

the Speedy Trial Act. We affirm.


       *
        The parties have waived oral argument. See Fed. R. App. P. 34(f); 10th Cir. R.
34.1(G). This case is submitted for decision on the briefs.
       This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. P.
32.1. It is appropriate as it relates to law of the case, issue preclusion and claim
preclusion. Unpublished decisions may also be cited for their persuasive value. 10th Cir.
R. 32.1(A). Citation to an order and judgment must be accompanied by an appropriate
parenthetical notation B (unpublished). Id.
                             FACTUAL BACKGROUND

       The order denying Calvin’s first motion to suppress evidence provides the

necessary background:

       The parties have stipulated to the following facts. On January 10, 2012,
       Kansas City, Kansas Police Officer Eckel was patrolling in the area of 12th
       Street and Quindaro Boulevard. He stopped a 2001 Ford Taurus for
       violation of the municipal window tint ordinance. Officer Eckel determined
       that the driver, defendant Oscar Calvin, III, had a suspended driver’s
       license and no insurance, and arrested him.

       When Officer Eckel made the traffic stop, defendant illegally parked his
       vehicle more than 12 inches from the curb. After he arrested defendant,
       Officer Eckel determined that the vehicle was a traffic hazard and ordered
       that it be towed. Pursuant to Kansas City, Kansas Police Department
       policy, Officer Eckel then conducted an inventory of the vehicle. When he
       opened the glove compartment he discovered a .45 caliber EAA pistol,
       serial number EA117419. The firearm was loaded with one round in the
       chamber and nine rounds in the magazine. In 2004, defendant was
       convicted of Attempted Second Degree Murder in Wyandotte County case
       number 03CR1647. As a convicted felon, defendant is prohibited from
       possessing a firearm.

       On January 12, 2012, Detective Sutton went to the Wyandotte County Jail
       to speak with defendant. Detective Sutton advised defendant of his
       Miranda rights and told him that Officer Eckel had recovered a gun from
       defendant’s car. Detective Sutton suggested that defendant had carried the
       gun for protection, and defendant responded, “You’re already right, I had it
       for protection.” Defendant then stated that he did not want to give a
       statement about the case. Just before leaving the room, Detective Sutton
       turned to defendant and asked if he would give a DNA sample to be
       compared with DNA on the firearm. Defendant responded, “I’ve handled
       that gun, my DNA will be on it.”

(Vol. I at 41-42.)




                                           -2-
                           PROCEDURAL BACKGROUND

       Calvin, through counsel, filed a motion to suppress all evidence based on the

allegedly illegal search of his car. However, at the hearing, Calvin conceded his vehicle

was illegally parked and Officer Eckel was authorized to order its impoundment.

Because the Kansas City Police Department had a written procedure for an inventory

search of impounded vehicles that included a search of an unlocked glove compartment,

the motion was denied.

       Calvin filed a series of pro se motions asking for reconsideration, alleging pre-

indictment delay, claiming a violation of his Miranda rights, and other issues not relevant

to this appeal. These motions were summarily denied because he was represented by

counsel. On September 11, 2012, the trial judge granted his motion to proceed pro se.

Calvin again filed his motions, which the judge considered after taking testimony and

permitting argument. The only factual issues concerned Detective Sutton’s interview

with Calvin at the Wyandotte County jail. The court’s order elaborates on the issue:

       Detective Sutton’s testimony regarding that encounter differs sharply from
       defendant’s testimony.

       Detective Sutton testified as follows. Detective Sutton read defendant his
       rights under Miranda v. Arizona, 384 U.S. 436 (1966), and had defendant
       initial each line as he read them. Detective Sutton asked if defendant
       wanted to talk about what had happened, and defendant said he wanted to
       know what the officers had said. Detective Sutton told defendant that
       Officer Eckel had recovered a gun from defendant’s car. Detective Sutton
       suggested that defendant carried the gun for protection, and defendant
       responded, “You’re already right, I had it for protection.” Defendant then
       said that he did not want to make a taped statement, “which is telling me
       that he wants to remain silent this is per Miranda rights a right of his and so
       we conclude the interview.” Just before leaving the room, however,
       Detective Sutton asked defendant if he would give a DNA sample to be


                                            -3-
       compared with DNA on the firearm, and defendant responded, “I’ve
       handled that gun, my DNA will be on it.” At the hearing, the government
       attorney attempted to clarify Detective Sutton’s testimony, asking “And
       then when you asked him if he was going – if he would give you a DNA
       sample, that’s when he made the voluntary statement that his DNA would
       be on the gun?” Detective Sutton replied,“Correct.”

       In contrast, defendant testified as follows. Detective Sutton asked if he
       knew his Miranda rights. Defendant started to state his Miranda rights, but
       Detective Sutton stopped him, gave him a piece of paper and said “initial.”
       Detective Sutton did not read the Miranda rights set out on the document
       which he told defendant to initial. Detective Sutton asked defendant why
       he had a gun and defendant responded that he never had a gun. Detective
       Sutton then asked defendant if he wanted to make a taped statement, and
       defendant responded “not without a lawyer present.” On cross-
       examination, defendant acknowledged that he had initialed each line of the
       Miranda warning, but said that he did not read the document. The Court
       then said to defendant “I guess what you’re saying is, you knew your rights
       but you’re complaining because he didn’t read them to you.” Defendant
       responded that he knew some of his rights but stated that “I never read all
       the way through my rights and [Detective Sutton] never read me my rights
       except for I had a right to remain silent, anything I say can and will be used
       against me in a court of law. That’s as far as I got. After that, the rest I
       don’t know.” The Court asked defendant if there were other Miranda rights
       that have any bearing on this, and defendant read the entire list of rights
       from the document.

       To the extent that the testimony of Detective Sutton and defendant are
       inconsistent, the Court finds that Detective Sutton’s testimony is more
       credible.

(Vol. 1 at 171-73) (footnote omitted).

       The judge denied Calvin’s motion to suppress the gun found in the car by adhering

to the analysis in the original Order disposing of this issue. She also denied the motion to

suppress Calvin’s first statement to Sutton (“You’re already right, I had [the gun] for

protection”), but granted suppression of Calvin’s second statement (“I’ve handled that

gun, my DNA will be on it”), because Sutton initiated the last conversation after Calvin



                                            -4-
had asked for an attorney. She also rejected Calvin’s claim of a speedy trial violation and

explained in detail why the trial was within the statutory time limitations. See

18 U.S.C. § 3161.

       Calvin proceeded to trial pro se with stand-by counsel. He decided to change his

plea after the government concluded its case. The court took a recess and Calvin pled

guilty on the condition he could appeal the determination of his pretrial motions. Almost

three months later, just prior to sentencing, Calvin filed a motion to withdraw his guilty

plea. He claimed he was coerced into making the plea and was not told he could not

withdraw his plea even if his appeal was successful.1 The judge denied his motion.

Calvin was sentenced to 57 months in prison.

                                      DISCUSSION2

A.     Automobile Search

       “The reasonableness of a search or seizure under the Fourth Amendment is a

question of law reviewed de novo.” United States v. Taylor, 592 F.3d 1104, 1107 (10th

Cir. 2010). “We review the district court’s factual findings including the credibility of

the witnesses for clear error and the evidence in the light most favorable to the

government.” Id. at 1108.




       1
         The court explained to Calvin that if he won his appeal, the evidence could not
be used against him and the government would have no case. Calvin does not challenge
the validity of his plea on appeal.
       2
        We construe a pro se defendant’s submissions liberally. Ledbetter v. City of
Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).


                                            -5-
       An inventory search under appropriate circumstances is valid and constitutionally

permissible. See id. at 1108 (an inventory search pursuant to a policy of searching towed

cars to avoid liability for lost property is valid). “The authority of police to seize and

remove from the streets vehicles impeding traffic or threatening public safety and

convenience is beyond challenge.” South Dakota v. Opperman, 428 U.S. 364, 369

(1976) (concluding it was reasonable to search an unlocked glove box during an

inventory search). This search was conducted according to standard police procedures.

Id. at 376. Contrary to Calvin’s contentions, these procedures do not violate the Fourth

Amendment by allowing the officers to look into an unlocked glove compartment. Id. at

376 n.10 (“[O]nce the policeman was lawfully inside the car to secure the personal

property in plain view, it was not unreasonable to open the unlocked glove compartment,

to which vandals would have had ready and unobstructed access once inside the car.”).

The conduct of the police was not “unreasonable” under the Fourth Amendment.

B.     Miranda Violation

       When reviewing the denial of a motion to suppress a defendant’s statements, we

accept the factual findings of the district court unless they are clearly erroneous, and view

the evidence in the light most favorable to the district court’s ruling. United States v.

Banks, 451 F.3d 721, 728 (10th Cir. 2006). “The credibility of witnesses, the weight

accorded to evidence, and the reasonable inferences drawn therefrom fall within the

province of the district court.” United States v. Jones, 701 F.3d 1300,1308 (10th Cir.

2012) (quotations omitted).




                                             -6-
         According to Calvin, because he did not sign the Miranda waiver, but only

initialed it, Sutton violated his right to remain silent by asking if Calvin wanted to talk.

Moreover, Calvin says, Sutton’s question created “circumstances pregnant with

coercion.” (Appellant’s Br. at 14.) This argument is without merit.

         An ambiguous or equivocal statement, or no statement, regarding the Miranda

right to a lawyer does not require the police to stop the interrogation. Berghuis v.

Thompkins, 560 U.S. 370, 130 S. Ct. 2250, 2259-60 (2010) (citation and quotations

omitted). Neither do the police need to “clarify whether the accused wants to invoke his

or her Miranda rights.” Id. The same standard applies when an accused has invoked the

Miranda right to remain silent. Id. at 2260. Calvin’s coercion allegation has no basis.

He “does not claim that police threatened or injured him during the interrogation or that

he was in any way fearful.” Id. at 2263. His first statement was properly admitted at

trial.

C.       Speedy Trial

         The Federal Criminal Code, 18 U.S.C. § 3161(c)(1), requires the prosecution to

bring a defendant who pleads not guilty to trial within 70 days from “the filing date . . . of

the information or indictment, or from the date the defendant has appeared before a

judicial officer of the court in which such charge is pending, whichever date last occurs.”

Under § 3161(h), certain periods of time are excluded from the calculation. Subsection

(h)(1)(D) excludes any “delay resulting from any pretrial motion, from the filing of the

motion through the conclusion of the hearing on, or other prompt disposition of, such

motion.”

                                             -7-
       At his hearing, Calvin contended several delays ought not be excluded from the

running of the speedy trial clock: (1) the delay due to his first pretrial motion, filed by

his attorney, (2) the hearing on the motion, and (3) the period until the dispositive order

was issued. The reason, he says, is because the judge did not make written findings that

part of the delay served the “ends of justice.” See 18 U.S.C. § 3161(h)(7)(A) (any delay

resulting from a continuance determined to serve the ends of justice must include the

judge’s written finding that the ends of justice outweigh the interest in a speedy trial). He

also stated he did not give his attorney permission to file the motion on the date it was

filed. The court patiently and repeatedly explained to Calvin that his attorney did not

need his permission to file a motion to suppress evidence and that an “interest of justice”

reason was not required to exclude the time. On appeal, Calvin rearranges his argument

to encompass different dates, but the essence is the same. So is the result. The time

devoted to his pretrial motions was automatically excluded from the time they were filed

until the time they were promptly decided. See 18 U.S.C. § 3161(h)(1)(H) (stating

motions will be decided within 30 days after taking the motion under consideration).

       AFFIRMED.

                                           Entered by the Court:

                                           Terrence L. O’Brien
                                           United States Circuit Judge




                                             -8-